                                                                I! USDC SDNY
                                                                !   DOCUMENT
UNITED STATES DISTRICT COURT
                                                                I   E~ECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC#: _ _ ___,_--+_,._
                                                                    DATEFll.$D: _l~/w/ 1'/).
 SEFERINO LEONARDO, on behalf of himself,                                      _,.   °"~   ,,. . ,   ~   -·

 FLSA Collective Plaintiffs and the Class,                          18cv3657 (DF)
                                Plaintiff,                       ORDER OF
                                                                 DISMISSAL
                -against-

 ASC, INC. d/b/a LA NONNA, et al.,

                                Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the remaining

parties to this action, 1 having reached an agreement in principle to resolve the action, have

placed their proposed settlement agreement before the Court for approval. See Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 1999 (2d Cir. 2015) (requiring judicial fairness review

of FLSA settlements). After reviewing the parties' joint letter setting forth the reasons why they

believed the proposed settlement to be fair, reasonable, and adequate (Dkt. 124), as well as the

proposed agreement itself (Dkt. 124-1 (the "Settlement Agreement")), this Court issued an

Order, dated November 8, 2019, directing counsel for plaintiff Seferino Leonardo ("Plaintiff') to

supplement the parties' submission with certain additional information to assist the Court with its

fairness review (see Dkt. 126). After receiving counsel's response, the Court then scheduled a

fairness hearing for December 19, 2019, directing that Plaintiff (who is now residing in Mexico)

be made available by telephone for that conference. (See Dkt. 131.) Having conducted that



       1
         By Order of the Court dated June 19, 2019, the claims of opt-in plaintiff
Victorino Cruz Jimenez were dismissed without prejudice. (See Dkt. 116.)
fairness hearing on December 19, 2019, it is now hereby ORDERED, as stated on the record of

the hearing, that:

        1.      Under the unique circumstances of this particular case - which include the fact

that Plaintiff has been deported to Mexico and would likely be unable to participate or assist

meaningfully in a trial ofthis action, and the fact that Defendants appear to have strong defenses

on liability- the Court finds the total amount of the proposed settlement payment by Defendants

($5,000, to be apportioned as $3,333.33 for Plaintiff's claimed damages and $1,666.67 for

Plaintiff's attorneys' fees and costs) to be fair, reasonable, and adequate to redress Plaintiff's

claims in this action and to compensate Plaintiff's counsel for their incurred legal fees and

expenses, and the settlement amount is therefore approved. It is the Court's understanding that

Plaintiff's portion of the settlement payment will be delivered to him by his nephew,

Rafael Peral.

        2.      The remaining terms of the proposed Settlement Agreement are also approved,

with the following modifications, as agreed by Defendants at the fairness hearing:

                a.     Paragraph 1 of the proposed Settlement Agreement is modified to require

        Defendants to make the settlement payment regardless of whether Plaintiff provides them

        with an IRS W-9 Form and a tax identification number;

                b.     Paragraph 3(a) of the proposed Settlement Agreement is modified to limit

        Plaintiff's release of claims against Defendants to all claims that were asserted, or that

        could have been asserted in this action; and

                c.     Paragraphs 8 (''Non-Publication Agreement") and 9

        ("Non-Disparagement) of the proposed Settlement Agreement are stricken in their

        entirety.



                                                   2
The Court notes that these modifications render the Settlement Agreement more protective of

Plaintiffs rights and interests, consistent with the remedial purposes of the FLSA.

       3.      The Court also notes that this Order does not incorporate the terms of the parties'

Settlement Agreement. Nor have the parties requested that this Court retain jurisdiction for the

purpose of enforcing the Settlement Agreement. The Court has made no independent

determination to retainjurisdiction, and nothing in this Court's approval of the parties'

settlement under Cheeks should be construed as such a determination. See Hendrickson v.

United States, 791 F.3d 354, 359-60 (2d Cir. 2015) (finding that a federal court will retain

ancillary jurisdiction to enforce a settlement only where it has ( 1) expressly retained jurisdiction

over enforcement of the agreement, or (2) incorporated the terms of the parties' settlement

agreement in a court order); see also Mao v. Mee Chi Corp., No. 15cvl 799 (JCF), 2016 WL

675432, at *1 (S.D.N.Y. Feb. 11, 2016) (finding no retention of jurisdiction in the context of

judicial approval of an FLSA settlement, on the ground that "[i]t is not enough that the court

somehow have given the settlement its 'judicial imprimatur"' ( citing Hendrickson, 791 F .3d at

358-59)).

        4.     As a result of the Court's approval of the parties' executed Settlement Agreement,

Plaintiffs action against Defendants is hereby discontinued with prejudice and without costs or

fees to any party.

        5.     As a separate matter surviving the Court's fairness review and the discontinuance

of Plaintiffs claims, the Court continues to have questions regarding the sufficiency of the

efforts of Plaintiffs counsel, C.K. Lee, Esq., to obtain from Plaintiff,prior to the submission of

the proposed Settlement Agreement to the Court, Plaintiffs express agreement to all of the terms

of the Settlement Agreement, which was signed on Plaintiffs behalf by Mr. Lee. When directed



                                                  3
by the Court to "confirm[] that the entirety of the [Settlement] Agreement ha[d] been reviewed

with Plaintiff (translated, if necessary, into Plaintiffs native language) and that Plaintiff ha[d]

expressly authorized counsel to sign the [Settlement] Agreement on his behalf' (Dkt. 126),

counsel submitted an affidavit by a paralegal, Luis Arnaud, who declared under penalty of

perjury that he read the entire Settlement Agreement to Plaintiff on a date after the Court's

Order, and had received Plaintiffs authorization to execute the agreement on his behalf at that

time (Dkt. 127). At the fairness hearing-which Mr. Lee did not attend-Mr. Arnaud testified

that, prior to the Settlement Agreement's execution, Mr. Arnaud had not similarly read the entire

agreement to Plaintiff, although he believed he had explained certain of its terms. When the

Court sought to inquire of Plaintiff (through a Spanish interpreter) as to whether Mr. Lee,

himself, had separately gone through the entire Settlement Agreement with him and obtained his

express authority to sign on his behalf, the Court found that Plaintiffs answers did not always

appear to evince an understanding of the Court's questions. Under the circumstances, Mr. Lee is

directed to submit to the Court, within one week of the date of this Order, an affidavit or

declaration under penalty of perjury setting forth the steps that he took, as counsel, to ensure that

Plaintiff was fully aware of all of the specific terms of the proposed Settlement Agreement and

had authorized Mr. Lee to sign the Settlement Agreement on his behalf, prior to its submission to

the Court.

Dated: New York, New York
       December 20, 2019

                                                       SO ORDERED




                                                       United States Magistrate Judge



                                                  4
Copies to:

All counsel (via ECF)




                        5
